Citation Nr: 1130811	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-22 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to the service-connected left ankle disability.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability.  

3. Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for number 3 tooth removal, for dental treatment purposes, claimed as a right jaw disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1959 to March 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated in November 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  During the hearing the Veteran signed a waiver for initial RO review of additionally submitted evidence.  

In September 2009, the Veteran indicated that he was cancelling his perfected appeal for the denial of service connection for a right hip disability with the Texas Veterans Commission, however a review of the file shows that the Veteran did not intend to withdraw the claim for service connection of the right hip disability but rather revoked power of attorney given to the Texas Veteran Commission.  Therefore the claim of service connection for a right hip disability, to include as secondary to a service-connected disability, remains in appellate status.  

The issue of service connection for a right hip disability and the underlying issues of service connection for a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in December 1965, the RO denied service connection for a bilateral foot disability; after the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final.

2. The additional evidence presented since the rating decision in December 1965 relates to an unestablished fact necessary to substantiate the claim.

3. The Veteran did not suffer any dental trauma in service; was not a prisoner of war; was discharged from active service in March 1963; and submitted a claim for number 3 tooth removal, for dental treatment purposes, claimed as a right jaw disability, in July 2007.


CONCLUSIONS OF LAW

1. The rating decision in December 1965 by the RO, denying service connection for a bilateral foot disability, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating decision by the RO in December 1965, denying service connection for a bilateral foot disability, is new and material, and the claim of service connection for a bilateral foot is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3. The criteria for establishing service connection for number 3 tooth removal, for dental treatment purposes, claimed as a right jaw disability, have not been met. 
38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 17.161 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In light of the reopening of the claim of service connection for a bilateral foot disability, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.

As for the claim of service connection for number 3 tooth removal, for dental treatment purposes, claimed as a right jaw disability, the date the Veteran filed a claim of service connection for dental treatment, is not disputed, the law is dispositive, and the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Application to Reopen the Claim of Service Connection 

In a rating decision in December 1965, the RO denied service connection for a bilateral foot disability.  After the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Although the prior decision became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

A separate theory in support of a claim for a particular benefit is not equivalent to a separate claim and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance upon a new etiological theory is insufficient to transform a claim which has been previously denied into a separate and distinct, or new, claim).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (206); Bingham v. Principi, 18 Vet. App. 470 (2004).

Evidence Previously Considered

The evidence of record at the time of the previous rating decision in December 1965 is summarized below.  

On entrance examination in March 1959, pes planus of the first degree was noted.  On VA examination in December 1965, the examiner noted the Veteran had third degree bilateral pes planus.  X-rays that same month showed osteochondritis dissecans in both ankles.  

In the rating decision in December 1965, the RO noted the Veteran had bilateral pes planus of the first degree upon entering service and denied service connection for a bilateral weak foot disability based on the absence of any complaint or pathology of the feet during service.  The December 1965 rating decision granted service connection for the left ankle disability.

Additional Evidence

The additional evidence presented since the last final rating decision in December 1965 includes VA medical records and the Veteran's statements and testimony.  VA progress notes show that in June 2007 the Veteran injured his left foot by stepping incorrectly and in July 2007 fell and had subsequent right foot pain and swelling.  The records show that in December 2010 the Veteran was unsteady on his feet.  

In the Form 9 Appeal received in July 2008, the Veteran stated that his bilateral foot disability was secondary to the service-connected left ankle disability.  During the RO hearing in January 2009, the Veteran testified that due to left ankle brace he changed the way he stepped and walked, which caused him to sprain both feet.  In March 2011, the Veteran testified that he had pain in his feet and began having problems with his bilateral pes planus since his service-connected left ankle disability increased in severity.  The U.S. Court of Appeals for Veterans Claims (Court) has specifically determined that a lay person was competent to testify to pain and visible flatness of the feet.  Falzone v. Brown, 8 Vet. App. 398, 405, (1995).  

The Veteran is competent to describe symptoms of pain and observable symptomatology, and his assertions that his current bilateral foot disability, to include pain and sprains, is secondary to the service-connected left ankle disability raise a reasonable possibility of substantiating the claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence, to include the Veteran's statements, received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a bilateral foot disability.  

Dental Claim

As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, but may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 
38 C.F.R. §§ 3.381(a), 17.161.

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether the condition is due to combat or other in-service trauma, or whether a veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1).

In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  38 C.F.R. § 3.381(c).  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  Id.

The following principles apply to dental conditions noted at entry and treated during service:  (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service- connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service-connected, regardless of treatment during service.  38 C.F.R. § 3.381(d).

The following will not be considered service-connected for treatment purposes:  (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(f).

The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  In the current case, during a RO hearing in January 2009, the Veteran testified that he had a tooth extracted in 1959.  Service dental records in 1959 show that only tooth number 3 was extracted.  In a statement received the same day as the RO hearing, the Veteran further clarified that he was claiming a dental condition on the right side of the jaw for treatment purposes only.  As the Veteran has limited his claim to service connection for dental treatment, the question to be answered concerning this issue is whether or not the Veteran has presented a legal claim for a VA benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he has not done so, then his appeal must be denied.  As explained below, the Board finds that he has not submitted such a claim.

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161:

(a) Class I.  Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.

(b) Class II.  (b)(2)(i)  Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days.  (B) Application for treatment is made within one year after such discharge or release.  (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran.  (ii) Those veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service-connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release.  (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction.

(c) Class II(a).  Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.

(d) Class II(b).  Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service-connected dental condition or disability.

(e) Class II(c).  Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment.

(f) Class IIR (Retroactive).  Any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983. (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim.  All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status.

(g) Class III.  Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.

(h) Class IV. Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment.

(i) Class V. A veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in Sec. 17.47(g).

(j) Class VI. Any veterans scheduled for admission or otherwise receiving care and services under Chapter 17 of 38 U.S.C.A. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment.

The Veteran contends that he should be service-connected for the removal of his number 3 tooth in service.  Significantly, he has not claimed prisoner of war status, nor has he claimed specific in-service trauma involving his face, head, mouth, or teeth (notably the service treatment records are silent for such trauma), nor has he claimed that he has a dental condition professionally determined to be aggravating a service-connected condition.  

The enlistment examination upon entrance into service, dated in March 1959, does not show any dental problems to include missing teeth.  Service dental records show that in June 1959 tooth number 3 was extracted.  The discharge examination in March 1963 reveals that tooth number 3 and tooth number 32 were missing.  After service, VA progress notes in March 2009 show possible Prednisone induced osteonecrosis of the jaw.  The records show that in March 2010 a crown fell out and the Veteran had dental pain.  In April 2011, the Veteran's private dentist, noted that he had tooth number 3, first molar, on the maxillary right side extracted in 1959 during service, has had problems chewing food and treatment should be favorably considered.  

In October 1965, the Veteran submitted VA Form 21-526 where he claimed service connection for a left ankle disability.  He specifically indicated that he did not previously file any claim for VA benefits.  In July 2007, a claim was received from the Veteran for service connection for a right upper jaw condition.  In December 2007 and in July 2008, the Veteran stated that he had a tooth pulled during basic training in 1959 because a drill instructor decided not to repair a cavity.  He indicated his remaining teeth were collapsing and he could not chew properly.  During the RO hearing in January 2009, the Veteran testified that the cavity in 1959 was aggravated which is why the tooth was pulled.  He indicated that currently his teeth shifted, his bridge may be forced out and he has problems chewing.  During the Board hearing in March 2011, the Veteran testified that he had a very bad tooth ache during basic training and they decided to pull the tooth because otherwise he would need several appointments and would be set back with his training.  
	
As noted above, the Veteran does not contend he was a POW or that his tooth was injured by in-service trauma (to include any combat trauma).  The Federal Circuit recently held "that "service trauma" under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment".  Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).  Therefore, the mere fact that his tooth was extracted during service does not lead to the conclusion that he is entitled to service connection.

In essence, the Veteran is seeking service connection for a disability (i.e., replaceable tooth removal) that is not considered to be compensable under the rating schedule, and therefore the Class provisions of 38 C.F.R. § 17.161 will apply.  38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913.  Specifically, because the Veteran has a noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, he is a Class II(a) Veteran under 38 C.F.R. § 17.161(b)(2)(i).  

Under the regulations cited above, service connection for number 3 tooth removal may be granted for one-time treatment purposes only.  For eligibility for VA outpatient dental treatment for number 3 tooth removal, the Veteran would have had to submit his claim within one year of his discharge from service.  As he was discharged in 1963 and submitted his claim in 2007, he has not accomplished this.  Moreover, he is not entitled to the notice provisions of outpatient dental services and treatment upon discharge from service of 38 U.S.C.A. § 1712(a)(2) because he was discharged prior to October 1981.  Woodson v. Brown, 8 Vet. App. 352, 355 (1995), aff'd in pertinent part, 87 F.3d 1304 (Fed. Cir. 1996) (for veterans who were discharged prior to October 1, 1981, the applicable time limit to file a dental claim cannot be tolled based on the service department's failure to notify a Veteran about his right to file such a claim).  Under these circumstances, the claim for service connection for number 3 tooth removal, claimed as jaw disorder, is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As new and material evidence has been presented, the claim of service connection for a bilateral foot disability is reopened.  To this extent only the appeal is granted. 

Service connection for number 3 tooth removal, for dental treatment purposes, claimed as a right jaw disability, is denied.


REMAND

The Veteran contends that his right hip disability is secondary to the service-connected left ankle.  On VA examination in August 2007, the examiner was of the opinion that the right hip disability, diagnosed as degenerative joint disease, is less than likely related to the service-connected left ankle disability as a review of the orthopedic literature reveals no credible peer-reviewed studies that support  the contention that posttraumatic degenerative changes of one joint may induce degenerative changes in another joint.  The examiner concluded that it is more likely than not that a significant portion of the Veteran's right hip symptoms are related to the nonservice-connected multiple myeloma.  As the Veteran is claiming service connection for the right hip disability secondary to the service-connected left ankle, and as the VA examiner in August 2007 did not address aggravation another examination should be conducted.

As for the feet, on VA examination in June 2008 the diagnosis was bilateral pes planus with associated left posterior tibial tendon dysfunction with hindfoot valgus of the left foot.  The examiner concluded that the bilateral foot disability is less likely than not secondary to the service-connected left ankle; however, the examiner did not provide a rationale for the opinion and therefore the opinion is inadequate.  

When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As VA opinions pertaining to the right hip disability and bilateral foot disability are inadequate the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his right hip disability, to include degenerative joint disease.  The claims folder should be made available to the examiner for review in conjunction with the examination.  The examiner is asked to address the following:

Whether it is at least as likely as not that the right hip disability, to include degenerative joint disease is proximately due to or the result of the service-connected traumatic arthritis of the left ankle or whether the service-connected traumatic arthritis of the left ankle aggravated the right hip disability.  The examiner should identify the baseline level of severity of the right hip disability, prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the right hip disability is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression. 

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation. 

A rationale must be provided for any opinion offered. The examiner should be informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression, as opposed to a temporary flare-up of symptoms.

2. The Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral foot disability.  The claims folder must be made available to the examiner for review.  The examiner's attention is specifically directed to the Veteran's service treatment records to include the enlistment examination in March 1959, which showed first degree pes planus.  The examiner is asked to address the following questions: 

(a). Is the Veteran's current bilateral foot disability, to include bilateral pes planus, the result of a permanent increase in severity of his pre-existing bilateral pes planus condition during his military service from March 1959 to March 1963?

(b). If there was a measurable increase in severity for his bilateral pes planus during his period of service, was the permanent increase in severity due to the natural progression of the disability?

If the preexisting bilateral pes planus was not aggravated by service, the VA examiner is asked to determine:

Whether it is at least as likely as not that the current bilateral foot disability, to include bilateral pes planus, is proximately due to or the result of the service-connected traumatic arthritis of the left ankle or whether the service-connected traumatic arthritis of the left ankle aggravated the bilateral foot disability.  The examiner should identify the baseline level of severity of the bilateral foot disability, prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the bilateral foot disability is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression. 

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation. 

A rationale must be provided for any opinion offered. The examiner should be informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression, as opposed to a temporary flare-up of symptoms.
3. After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


